Citation Nr: 1402186	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as secondary to herbicide exposure.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and Child
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1974.  He died in March 2012.  The appellant is his surviving spouse who, in June 2012, was substituted as the claimant in this matter to complete the deceased Veteran's claim.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.  In March 2013, a Travel Board hearing was held before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran was diagnosed with multiple myeloma as a result of herbicide exposure.  As multiple myeloma is a presumptive disability for exposure to herbicides under 38 C.F.R. § 3.309(e), it appears that the critical question is whether or not the Veteran was exposed to herbicide agents during active duty service.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The Veteran served during the presumptive period; however, the current evidence of record does not reflect any service in the Republic of Vietnam.  In fact, the appellant asserts that the Veteran was exposed to herbicides in Thailand.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S.  Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  M21-1MR also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era.

The Veteran's service personnel records show service at the Ubon Royal Thai Air Force Base as a munitions handler with the 8th Munitions Maintenance Squad.  Airman Performance Reports (AF Form 909) shows foreign service in Thailand from July 1972 to December 1973.  Additionally, the Board observes that the Veteran's performance reports pertaining to his service in Thailand suggest that although he was based at the Ubon Royal Thai Air Force Base, his job may have involved traveling to other locations in Thailand over public roads to deliver munitions.  

It is not clear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Thailand have been followed.  Specifically, the record contains a February 2012 memorandum finding that there was insufficient evidence to forward a request to the Joint Service Records Research Center (JSRRC) for additional development.  However, the record clearly contains dates of alleged exposure (July 1972 to December 1973) and the nature of the Veteran's service/exposure (handling munitions, traveling off base, transporting munitions).  As the allegation of herbicide exposure in Thailand cannot be resolved based on the current record, further development of pertinent evidence is necessary.

The issue of entitlement to SMC is inextricably intertwined with the other issue on appeal, therefore this issue must also be returned to the RO for readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action following VA's protocol for verifying exposure to herbicides outside of Vietnam, specifically at Ubon Air Force Base in Thailand as claimed by the appellant.  Specifically, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service (as identified on the Veteran's Airman Performance Reports (AF Form 909) and specifically request verification of the claimed herbicide exposure in Thailand.

2. After completion of the above and any additional development deemed necessary by the RO, the RO should review the expanded record and readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


